Citation Nr: 1328912	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  12-33 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel









INTRODUCTION

The Veteran had active service from February 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran attributes his diabetes mellitus to exposure to herbicides during his service in Korea. The Veteran's service personnel records confirm that he served in Korea during the Vietnam War era. However, in developing the Veteran's claim, the RO erroneously requested the Army and Joint Services Records Research Center (JSRRC) furnish the Veteran's dates of service in Vietnam. As such, the development undertaken up to this point concerning the Veteran's claim has been insufficient.

The Veteran very specifically asserts that he was exposed to herbicide around Camp Casey between 1970 and 1971. Indeed, there is limited evidence in the Veteran's service treatment records (STRs) that he was at Camp Casey for treatment during this time period. At other times, the STRs show that the Veteran was treated by the 7th Medical Battalion; however, the records do not reflect where the 7th Medical Battalion was stationed during this time of treatment. Additionally, there is evidence in the Veteran's personnel records showing that he served not only in the C Battery 2nd Battalion 8 Artillery 7th Infantry Division, but also the B Battery 2nd Battalion 8th Artillery 7th Infantry Division, and B Battery 1st Battalion 31st Artillery 7 Infantry. 

The Board highlights sections of the Board decision cited by the Veteran, which indicates that there are 3 documents that show use of the herbicide Agent Orange in the vicinity of Camp Casey: (1) a letter from the Department of the Army to Senator John Glenn dated May 1996 which reflects the use of 21,000 gallons of Agent Orange stating that Camp Case was in the DMZ; (2) A letter from Director , United States Armed Services Center for Research of Unit Records (USASCRUR), (formerly the United States Army and Joint Services Environmental Support Group, ESG), which confirms Camp Casey was located near the DMZ; and (3) an unidentified report titled "Vegetation Control Program CY 1968" which documents that herbicides were to be applied from the Civilian Control line in South Korea to the Southern border of the DMZ, with priority application in the vicinity of roads and tactically significant areas

The Board also notes The Veterans Claims Assistance Act (VCAA) outlines VA's duty to assist the appellant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). The Board notes that no VCAA notice has been provided with respect to the claim for service connection for diabetes mellitus, which in this case should include the specialized provisions applicable for presumptive and direct service connection associated with herbicide -exposure on the Korean peninsula during the Vietnam War era.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must provide appropriate VCAA notice as to the information and evidence necessary to substantiate the claim for service connection for diabetes mellitus, to include the specialized provisions applicable for presumptive and direct service connection associated with herbicide exposure on the Korean peninsula during the Vietnam War era.  




2. Attempt to verify the Veteran's claimed exposure to Agent Orange through the all appropriate sources, including the JSRRC, in accordance with current M21-1MR provisions. Specifically, the RO/AMC should send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his period of service with the following units, deployments, assignments, etc.:

A) C Battery 2nd Battalion 8 Artillery 7th Infantry Division, B Battery 2nd Battalion 8th Artillery 7th Infantry Division and B Battery 1st Battalion 31st Artillery 7 Infantry, between May 1970 and January 1971, during his service in Korea. If insufficient data is available to formulate a request within JSRRC guidelines, a memorandum to that effect should be prepared and associated with the claims file. 

B) Further research is also needed to determine the use of Agent Orange in the vicinity of Camp Casey during the period of May 1970 and January 1971. In particular, the Board refers to a Board decision contained in the claims file and provided by the Veteran with an archive date March 18, 1999 docket no. 98-17 647. This decision lists three different documents in relation to the use of herbicide in the vicinity of Camp Casey. (1) A letter from the Department of the Army to Senator John Glenn dates May 1996 which reflects the use of 21,000 gallons of Agent Orange in the area around the DMZ, and also stating that Camp Case was in the DMZ. (2) A letter from Director , United States Armed Services Center for Research of Unit Records (USASCRUR), (formerly the United States Army and Joint Services Environmental Support Group, ESG), which confirms Camp Casey was located near the DMZ and (3) an unidentified report titled "Vegetation Control Program CY 1968" which documents that herbicides were to be applied from the Civilian Control line in South Korea to the Southern border of the DMZ, with priority application in the vicinity of roads and tactically significant areas. 

C) Additionally, research is needed to determine the location of the 7th Medical Battalion during the period of May 1970 and January 1971.

3. After the development discussed in the first two paragraph of this remand has been completed, and after conducting any other development deemed appropriate, including affording the Veteran VA examinations if deemed necessary, readjudicate the issue of entitlement to service connection for diabetes mellitus, as due to exposure to herbicides during service. If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond. The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


